PER CURIAM.
This cause came on to he heard on the motion of appellee to affirm the decree appealed from, and it appearing to the Court from an examination of the record that said motion is appropriate and seasonably made and that it is manifest that the questions raised on appeal are without substantial merit and need no further argument;
It is accordingly ordered, adjudged and decreed that the motion to affirm the decree appealed from be, and the same is, hereby granted and the decree is
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.